Citation Nr: 0111449	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to March 
1970.  The veteran has been found to be incompetent and the 
appellant is the mother of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  In a December 1996 decision, the Board denied the claim 
for entitlement to service connection for post-traumatic 
stress disorder.

2.  In a memorandum decision dated May 12, 1998, the Court of 
Veterans Appeals for Veterans Claims affirmed the December 
1996 decision.

3.  Evidence received since the December 1996 Board decision 
denying service connection for post-traumatic stress disorder 
is cumulative or redundant of evidence previously of record 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for post-traumatic stress disorder has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the appellant, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the appellant and 
the appellant's representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria as to what constitutes new and material evidence.  
The Board concludes that the discussions in the rating 
decision, statement of the case and letters have informed the 
appellant and the appellant's representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the appellant's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of he result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review despite the fact that implementing regulations have 
not yet been implemented.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Board denied entitlement to service connection for post-
traumatic stress disorder in a December 1996 decision.  In 
that prior final decision, the Board determined that the more 
probative medical evidence of record indicated that the 
veteran did not have post-traumatic stress disorder due to 
his active service.  In a memorandum decision dated May 12, 
1998, the Court of Veterans Appeals for Veterans Claims 
affirmed the December 1996 decision.

The evidence of record in December 1996 included: the 
veteran's service medical records; VA medical records and 
examination reports; private examination reports; and a 
transcript of January 1995 testimony of the veteran's private 
psychiatrist before a hearing officer.

The veteran's service medical records make no reference to a 
psychiatric disorder.  

A December 1993 examination report from the veteran's private 
psychiatrist indicates that the veteran had post-traumatic 
stress disorder.  This psychiatrist appeared at a hearing 
before a hearing officer at the RO in January 1995.  He 
testified that the veteran had post-traumatic stress disorder 
due to service.  A private psychologist examined the veteran 
in September 1994.  This psychologist stated that the veteran 
had post-traumatic stress disorder and intercranial damage. 

VA psychiatric examination reports dated in August 1970, 
October 1974, January 1977, March 1979, February 1991, and 
March 1994 do not indicate that the veteran had post-
traumatic stress disorder.  The veteran was examined by a 
board of three VA psychiatrists in March 1995.  After 
examining the veteran and the veteran's medical records, both 
VA and private, the examiners unanimously found that the 
veteran did not meet any of the specific criteria for post-
traumatic stress disorder.

Following the December 1996 decision the appellant submitted 
a new claim for service connection for post-traumatic stress 
disorder.  She requested that the veteran be granted service 
connection for post-traumatic stress disorder based on the VA 
outpatient records and based on Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  The Board notes that Cohen is not for 
consideration in this case, as the issue at hand is whether 
new and material evidence has been submitted to reopen the 
appellant's claim, and not the underlying merits.

The additional evidence added to the record since the 
December 1996 decision consists solely of a February 1999 VA 
Alcohol and Drug Treatment Center (ADTC) record.  This record 
notes that the veteran had a history of drug abuse, alcohol 
dependence, body trauma, head trauma, nicotine dependence, 
and trauma induced epilepsy.  This record makes no reference 
to post-traumatic stress disorder.

While the February 1999 VA outpatient record is new, it 
provides no evidence indicating that the veteran has post-
traumatic stress disorder related to service.  This evidence 
only shows treatment for physical and psychiatric problems 
for which the veteran has received treatment for years.  
Accordingly, the Board finds that newly submitted evidence is 
merely cumulative or redundant in nature and is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  Consequently, 
the newly submitted evidence is not material.  Because new 
and material evidence has not been submitted subsequent to 
the December 1996 Board decision, reopening of the claim for 
service connection for post-traumatic stress disorder is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 


ORDER

New and material evidence not having been submitted, a claim 
for service connection for post-traumatic stress disorder is 
not reopened.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

